ACCEPTED
                                                                                      03-15-00534-CV
                                                                                              8251385
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                12/15/2015 4:27:04 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                         CAUSE NO. 03-15-00534-CV
                            In the Court of Appeals
                                                                    FILED IN
                         For the Third Judicial District     3rd COURT OF APPEALS
                                 Austin, Texas                    AUSTIN, TEXAS
                                                             12/15/2015 4:27:04 PM
                                                                 JEFFREY D. KYLE
                      FITNESS INTERNATIONAL, LLC,                     Clerk
                          Appellant & Cross-Appellee,

                                        v.

      GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
        THE STATE OF TEXAS AND KEN PAXTON, ATTORNEY
                      GENERAL OF TEXAS,
                   Appellees & Cross-Appellants.

      On Appeal from the 200th Judicial District Court, Travis County, Texas
                        Cause No. D-1-GN-14-003869

 APPELLEES’/CROSS-APPELLANTS’ FIRST UNOPPOSED MOTION TO
             EXTEND TIME TO FILE INITIAL BRIEF



KEN PAXTON                                       JACK HOHENGARTEN
Attorney General                                 Assistant Attorney General
                                                 State Bar No. 09812200
CHARLES E. ROY                                   TEL: (512) 475-3503
First Assistant Attorney General                 FAX: (512) 477-2348
                                                 SHANNON RYMAN
JAMES E. DAVIS                                   Assistant Attorney General
Deputy Attorney General for Defense Litigation   State Bar No. 24089705
                                                 TAX DIVISION
ROBERT O’KEEFE                                   P.O. Box 12548
Division Chief, Tax Division                     Austin, Texas 78711 2548
                                                 TEL: (512) 475-4866
                                                 FAX: (512) 477-2348
                                                 Attorneys for Appellees/
                                                 Cross-Appellants
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.5(b) and 38.6(d), the Appellees/Cross-

Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas

and Ken Paxton, Attorney General of Texas (“State Officials”), file this First

Unopposed Motion to Extend Time to File their Brief.

      1. As Cross-Appellants, the State Officials’ initial or opening brief is

          currently due December 16, 2015.

      2. The State Officials request a 30-day extension to file their initial brief,

          making that brief due on January 15, 2016.

      3. This is the first request for extension of time to file the State Officials’

          initial brief.

      4. As reasonable explanation for the extension, the State Officials show the

          following. The Appellant, Fitness International L.L.C. (“Fitness”), has

          requested and received a 30-day extension, so that its initial brief is due

          on January 15, 2016. So that the issues in this appeal are cogently

          briefed and presented to the court, the Appellants and Cross-Appellants

          should be given the same due date for their initial briefs. Further, the

          undersigned attorney will be out of the office during the Christmas and

          New Years’ holidays. Finally, the extension is necessitated by other


 Appellees’/Cross-Appellants’ First Unopposed
                                                                                        2
 Motion to Extend Time to File Brief
          cases on the undersigned attorneys’ docket including Cause No. D-1-GV-

          14-000474, Silicon Laboratories, Inc. v. Hegar, et al. and Cause No. D-

          1-GN-15-000302 in which discovery ends on January 29, 2016. The

          undersigned attorney must complete review of current discovery,

          including thousands of pages of documents, and complete additional

          discovery including depositions by this deadline.

      5. This request is not for purposes of delay but so that justice may be done

          and this court fully apprised of the issues before it.

                                       PRAYER

      For the reasons set forth above, the State Officials, Appellees/Cross-

Appellants, request that this Court grant this First Unopposed Motion to Extend

Time to File their initial brief and extend the deadline up to and including January

16, 2016, and grant all other and further relief to which they may be entitled.

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General

                                          CHARLES E. ROY
                                          First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for Defense Litigation



 Appellees’/Cross-Appellants’ First Unopposed
                                                                                     3
 Motion to Extend Time to File Brief
                                          ROBERT O’KEEFE
                                          Division Chief, Tax Division

                                          /s/ Jack Hohengarten
                                          JACK HOHENGARTEN
                                          Assistant Attorney General
                                          State Bar No. 09812200
                                          TEL: (512) 475-3503
                                          FAX: (512) 477-2348
                                          TAX DIVISION
                                          P.O. Box 12548
                                          Austin, Texas 78711-2548
                                          TEL: (512) 475-4866
                                          FAX: (512) 477-2348
                                          Attorneys for Appellees/Cross-Appellants



                       CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel, Doug Sigel, and Mr. Sigel is not opposed to this motion.


                                          /s/ Jack Hohengarten
                                          JACK HOHENGARTEN
                                          Assistant Attorney General




 Appellees’/Cross-Appellants’ First Unopposed
                                                                                     4
 Motion to Extend Time to File Brief
                          CERTIFICATE OF SERVICE

      I do hereby certify that on the 15th day of December, 2015, a true and correct

copy of the foregoing was sent via e-service and/or electronic mail, as indicated

below.

Doug Sigel
RYAN LAW FIRM, LLP
100 Congress Ave., Ste. 950
Austin, Texas 78701
doug.sigel@ryanlawllp.com

Attorneys for Appellant/Cross-Appellee


                                          /s/ Jack Hohengarten
                                         JACK HOHENGARTEN
                                         Assistant Attorney General




Appellees’/Cross-Appellants’ First Unopposed
                                                                                 5
Motion to Extend Time to File Brief